|
Cessel i Pec 0O59GaLAKK Ossunrseniizve! FidecoeMHe72@0 Paagerloph2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mmm mmm ee — SS
UNITED STATES OF AMERICA
ORDER
-v. -
19 Gr. 504 GLAK)
TONY GEORGITON,
Defendant.
— Tae eS Se SE SS oe Be se ees ies: sO

WHEREAS, defendant TONY GEORGITON is scheduled to appear for
a change of plea hearing before Magistrate Judge Gabriel W.
Gorenstein on September 9, 2020;

WHEREAS the ongoing COVID-19 pandemic necessitates that the
proceeding take place remotely;

WHEREAS the Court understands that Magistrate Judge
Gorenstein shall hear the defendant’s plea by telephone because
videoconferencing is not reasonably available;

WHEREAS the CARES Act and findings made by the Judicial
Conference of the United States and Chief Judge Colleen McMahon of
the Southern District of New York allow for guilty pleas to be
taken by phone or video, subject to certain findings made by the

District Judge;

 
|
Cagselil Pere 096SdaLAKK Dosemenilizel HidecoOMO720 Pagee226b2

THE COURT HEREBY FINDS, that because Bb seeded, has

in ove fo fh ker. cet | s

consented ,to nel die ee aed and oe e tes

tomy MSO. [Aa CHLECO-47
% (Praan couc{ Vator 1 abet Ree Seprenter 2 aby’ ees LT

be further delayed without serious harm to the interests of

 

justice.
SO ORDERED.

Dated: New York, New York
september Zr 2020

 

THE HONORABL ett te A. KAPLAN
UNITED ee TSTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
